Citation Nr: 1201457	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO. 09-48 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active duty from February 1943 until November 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued the Veteran's 40 percent disability rating. The Veteran's claim has since been transferred to the VARO in Hartford, Connecticut.

The Board notes that the RO scheduled the Veteran for a videoconference hearing before a Veterans Law Judge and notified him of the hearing in a July 2011 letter. VA's VACOLS system shows that the Veteran cancelled his hearing in August 2011. Neither the Veteran nor his representative has requested another hearing. As such, the Veteran's request for a hearing is deemed withdrawn.
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more severe than indicated by his current 40 percent disability rating. 

The Veteran received a VA examination in April 2009. The Veteran subsequently submitted private medical records showing that his hearing had worsened since that examination. For example, in a December 2, 2009 private medical record Dr. P.R.T. found a 10 to 15 percent drop in the Veteran's discrimination scores compared to his prior VA hearing test. Dr. P.R.T. also found lower speech discrimination scores than those found by the April 2009 VA examiner. Dr. P.R.T., however, did not indicate whether he tested the Veteran using Maryland CNC standards, per VA rating requirements under 38 C.F.R. § 4.85. 

Following VA's receipt of the private medical evidence showing a worsening in his disability, the RO requested a new VA examination on March 24, 2010. The record shows that the VA medical center scheduled the Veteran for a new VA examination in April 2010, but that the Veteran failed to report for his examination. 

In the December 2011 written brief presentation, the Veteran's representative argued that the Veteran may not have received his notice of the VA examination in a timely manner.  

A new examination is in order to assess the precise nature and current severity of the Veteran's bilateral hearing loss.  Efforts should be taken to ensure that the Veteran is provided sufficient notice of the new examination at his at his proper address.  

Prior to any examination, an attempt should be made to obtain any outstanding records of pertinent medical treatment. Specifically noted in this regard are any records of pertinent treatment since November 2008, the most recent records on file. VA's duty to assist includes obtaining relevant medical records and a thorough and contemporaneous medical examination in order to determine the nature and extent of the disability. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. With the Veteran's assistance, the RO/AMC should determine whether there exist any pertinent VA or private medical records that have not been associated with the claims file. Attempts should be made to obtain copies of any identified records. Specifically noted in this regard are any VA medical records not already associated with the claims file, including records from November 2008 to the present. If the search for any such records yields negative results, the RO/AMC shall clearly note that fact in the claims file and should inform the Veteran of it in writing.

2. After copies of any unassociated medical records are associated with the claims file, the RO/AMC should provide a VA examination by an audiologist to determine the current nature and severity of the Veteran's bilateral hearing loss. The claims folder and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner's findings shall specifically include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner shall also review the private medical records from Dr. P.R.T. and discuss the findings of those records.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. The Veteran's claims file must be made available to the examiner for review in connection with the examination.

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If a benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


[Continued on following page]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



